UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5191



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD EUGENE MITCHELL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00178-WLO)


Submitted:   July 31, 2007                 Decided:   August 17, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, David P. Folmar, Jr., Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bernard Eugene Mitchell, Jr., pled guilty pursuant to a

plea agreement to one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2000).        Mitchell    was   sentenced    to   fifty-seven   months’

incarceration.    Finding no error, we affirm.

          On     appeal,   Mitchell   challenges   the   presumption   of

reasonableness this court affords post-Booker* sentences imposed

within a properly calculated guidelines range. The Supreme Court’s

recent decision in Rita v. United States, 127 S. Ct. 2456 (2007),

however, forecloses this argument.           See also United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006), cert. denied, ___

U.S. ___, 75 U.S.L.W. 3707 (U.S. June 29, 2007) (No. 06-5439);

United States v. Johnson, 445 F.3d 339, 341-42 (4th Cir. 2006);

United States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006); United States v. Green, 436 F.3d

449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

          Mitchell also contends that his sentence is unreasonable

because it is greater than necessary to accomplish the goals of 18

U.S.C. § 3553(a) (West 2000 & Supp. 2006).         Because the district

court properly calculated and considered the advisory guidelines

range and weighed the relevant § 3553(a) factors, we conclude

Mitchell’s sentence, which was below the statutory maximum and


     *
      United States v. Booker, 543 U.S. 220 (2005).

                                  - 2 -
within the advisory guidelines range, is reasonable.    See Green,

436 F.3d at 455-56; United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005).

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                          AFFIRMED




                               - 3 -